Exhibit 10.43

PALM, INC.

1999 STOCK PLAN

NOTICE OF GRANT OF STOCK PURCHASE RIGHT

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice of Grant.

[NAME AND ADDRESS]

You have been granted the right to purchase Common Stock of the Company, subject
to the Company’s Repurchase Option and your ongoing status as a Service Provider
(as described in the Plan and the attached Restricted Stock Purchase Agreement),
as follows:

 

Grant Number:

   [NUMBER]

Date of Grant:

   [DATE]

Price Per Share:

   $[PRICE]

Total Number of Shares Subject
to this Stock Purchase Right:

   [NUMBER]

Expiration Date:

   [DATE]

Shares shall be released from the Company’s Repurchase Option based on the
following schedule, provided that the Purchaser does not cease to be a Service
Provider prior to the date of any such release:

Vest Schedule:

[SCHEDULE]

YOU MUST EXERCISE THIS STOCK PURCHASE RIGHT BEFORE THE EXPIRATION DATE OR IT
WILL TERMINATE AND YOU WILL HAVE NO FURTHER RIGHT TO PURCHASE THE SHARES. By
your signature and the signature of the Company’s representative below, you and
the Company agree that this Stock Purchase Right is granted under and governed
by the terms and conditions of the 1999 Stock Plan and the Restricted Stock
Purchase Agreement, attached hereto as Exhibit A-1, both of which are made a
part of this document. You further agree to execute the attached Restricted
Stock Purchase Agreement as a condition to purchasing any shares under this
Stock Purchase Right.

 

GRANTEE:     PALM, INC.           Signature     By:         Print Name     Title



--------------------------------------------------------------------------------

EXHIBIT A-1

PALM, INC.

1999 STOCK OPTION PLAN

RESTRICTED STOCK PURCHASE AGREEMENT

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Restricted Stock Purchase Agreement.

WHEREAS the Purchaser named in the Notice of Grant, (the “Purchaser”) is a
Service Provider, and the Purchaser’s continued participation is considered by
the Company to be important for the Company’s continued growth; and

WHEREAS in order to give the Purchaser an opportunity to acquire an equity
interest in the Company as an incentive for the Purchaser to participate in the
affairs of the Company, the Administrator has granted to the Purchaser a Stock
Purchase Right subject to the terms and conditions of the Plan and the Notice of
Grant, which are incorporated herein by reference, and pursuant to this
Restricted Stock Purchase Agreement (the “Agreement”).

NOW THEREFORE, the parties agree as follows:

1. Sale of Stock. The Company hereby agrees to sell to the Purchaser and the
Purchaser hereby agrees to purchase shares of the Company’s Common Stock (the
“Shares”), at the per Share purchase price and as otherwise described in the
Notice of Grant.

2. Payment of Purchase Price. The purchase price for the Shares shall be paid by
delivery to the Company at the time of execution of this Agreement of cash, a
check, or some combination thereof. If the purchase price is not paid at the
time of execution of this Agreement, the Purchaser agrees to pay the purchase
price for any particular Shares no later than immediately before the time when
the Shares are to be released from the Company’s Repurchase Option. The
Purchaser further agrees that if he or she does not pay the purchase price at
the time of execution of this Agreement, the Company shall have the power and
right (but not the obligation) at any time to withhold the unpaid purchase price
from any salary, bonus or other wages otherwise payable to the Purchaser. Such
power and right shall not in any way impair or diminish the Company’s right to
enforce payment of the purchase price through any other method.

3. Repurchase Option. In the event the Purchaser ceases to be a Service Provider
for any or no reason (including death or disability) before all of the Shares
are released from the Company’s Repurchase Option (see Section 4), the Company
shall, upon the date of such termination (as reasonably fixed and determined by
the Company) have an irrevocable, exclusive option (the “Repurchase Option”) for
a period of sixty (60) days from such date to repurchase up to that number of
shares which constitute the Unreleased Shares (as defined in Section 4) at the
original purchase price per share (the “Repurchase Price”). The Repurchase
Option shall be exercised by the Company by delivering written notice to the
Purchaser or the Purchaser’s executor (with a copy to the Escrow



--------------------------------------------------------------------------------

Holder) AND, at the Company’s option, (i) by delivering to the Purchaser or the
Purchaser’s executor a check in the amount of the aggregate Repurchase Price, or
(ii) by canceling an amount of the Purchaser’s indebtedness to the Company equal
to the aggregate Repurchase Price, or (iii) by a combination of (i) and (ii) so
that the combined payment and cancellation of indebtedness equals the aggregate
Repurchase Price. Upon delivery of such notice and the payment of the aggregate
Repurchase Price, the Company shall become the legal and beneficial owner of the
Shares being repurchased and all rights and interests therein or relating
thereto, and the Company shall have the right to retain and transfer to its own
name the number of Shares being repurchased by the Company.

Whenever the Company shall have the right to repurchase Shares hereunder, the
Company may designate and assign one or more employees, officers, directors or
shareholders of the Company or other persons or organizations to exercise all or
a part of the Company’s purchase rights under this Agreement and purchase all or
a part of such Shares. If the Fair Market Value of the Shares to be repurchased
on the date of such designation or assignment (the “Repurchase FMV”) exceeds the
aggregate Repurchase Price of such Shares, then each such designee or assignee
shall pay the Company cash equal to the difference between the Repurchase FMV
and the aggregate Repurchase Price of such Shares.

4. Release of Shares From Repurchase Option. Shares shall be released from the
Company’s Repurchase Option consistent with the vesting schedule in the Notice
of Grant of Stock Purchase Right, provided that the Purchaser does not cease to
be a Service Provider prior to the date of any such release. Please see vesting
schedule in the Notice of Grant of Stock Purchase Right.

5. Any of the Shares that have not yet been released from the Repurchase Option
are referred to herein as “Unreleased Shares.”

The Shares that have been released from the Repurchase Option shall be delivered
to the Purchaser at the Purchaser’s request (see Section 6).

6. Restriction on Transfer. Except for the escrow described in Section 6 or the
transfer of the Shares to the Company or its assignees contemplated by this
Agreement, none of the Shares or any beneficial interest therein shall be
transferred, encumbered or otherwise disposed of in any way until such Shares
are released from the Company’s Repurchase Option in accordance with the
provisions of this Agreement, other than by will or the laws of descent and
distribution.

7. Escrow of Shares. To ensure the availability for delivery of the Purchaser’s
Unreleased Shares upon repurchase by the Company pursuant to the Repurchase
Option, the Purchaser shall, upon execution of this Agreement, deliver and
deposit with an escrow holder designated by the Company (the “Escrow Holder”)
the share certificates representing the Unreleased Shares, together with the
stock assignment duly endorsed in blank, attached hereto as Exhibit A-2. The
Unreleased Shares and stock assignment shall be held by the Escrow Holder,
pursuant to the Joint Escrow Instructions of the Company and Purchaser attached
hereto as Exhibit A-3, until such time as the Company’s Repurchase Option
expires. As a further condition to the Company’s obligations under this
Agreement, the Company may require the spouse of Purchaser, if any, to execute
and deliver to the Company the Consent of Spouse attached hereto as Exhibit A-4.



--------------------------------------------------------------------------------

The Escrow Holder shall not be liable for any act it may do or omit to do with
respect to holding the Unreleased Shares in escrow while acting in good faith
and in the exercise of its judgment.

If the Company or any assignee exercises the Repurchase Option hereunder, the
Escrow Holder, upon receipt of written notice of such exercise from the proposed
transferee, shall take all steps necessary to accomplish such transfer.

When the Repurchase Option has been exercised or expires unexercised or a
portion of the Shares has been released from the Repurchase Option, upon request
the Escrow Holder shall promptly cause a new certificate to be issued, or shares
delivered in Street name, for the released Shares and shall deliver the
certificate to the Company or the Purchaser, or to the broker, as the case may
be.

Subject to the terms hereof, the Purchaser shall have all the rights of a
shareholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon. If, from time to time during the term of the
Repurchase Option, there is (i) any stock dividend, stock split or other change
in the Shares, or (ii) any merger or sale of all or substantially all of the
assets or other acquisition of the Company, any and all new, substituted or
additional securities to which the Purchaser is entitled by reason of the
Purchaser’s ownership of the Shares shall be immediately subject to this escrow,
deposited with the Escrow Holder and included thereafter as “Shares” for
purposes of this Agreement and the Repurchase Option.

8. Legends. The share certificate evidencing the Shares, if any, issued
hereunder shall be endorsed with the following legend (in addition to any legend
required under applicable state securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE AS SET FORTH IN AN AGREEMENT BETWEEN THE
COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.

9. Adjustment for Stock Split. All references to the number of Shares and the
purchase price of the Shares in this Agreement shall be appropriately adjusted
to reflect any stock split, stock dividend or other change in the Shares that
may be made by the Company after the date of this Agreement.

10. Tax Consequences.

(a) The Purchaser has reviewed with the Purchaser’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Purchaser is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents. The Purchaser understands that the Purchaser (and not the
Company) shall be responsible for the Purchaser’s own tax liability that may
arise as a result of the transactions contemplated by this Agreement. The
Purchaser understands that Section 83 of the Internal Revenue Code of 1986, as
amended (the “Code”), taxes as ordinary income the difference between the
purchase price for the Shares and the Fair Market Value of the Shares as of the
date any restrictions on the Shares lapse. In this context, “restriction”
includes the right of the Company to buy back the Shares pursuant to the
Repurchase Option.



--------------------------------------------------------------------------------

(b) Prior to the delivery of any Shares to the Purchaser, the Company shall have
the right, in its discretion, to require the Purchaser to remit to the Company
an amount sufficient to satisfy any Federal, state, and local taxes that the
Company determines are required to be withheld with respect to such Shares. The
Purchaser further agrees that if he or she does not remit such amounts prior to
the date the Shares are released from the Company’s Repurchase Option, the
Company shall have the right, in its discretion, to withhold from the Shares
such number of Shares having a Fair Market Value equal to or less than the
minimum amount of taxes required to be withheld with respect to the Shares. For
this purpose, the Fair Market Value of the withheld Shares shall be determined
as of the date that Palm’s repurchase rights lapse (vest date).

11. General Provisions. This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules of California. This Agreement,
subject to the terms and conditions of the Plan and the Notice of Grant,
represents the entire agreement between the parties with respect to the purchase
of the Shares by the Purchaser. Subject to Section 15(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Agreement, the terms and conditions of the Plan shall
prevail. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Agreement.

Any notice, demand or request required or permitted to be given by either the
Company or the Purchaser pursuant to the terms of this Agreement shall be in
writing and shall be deemed given when delivered personally or deposited in the
U.S. mail, First Class with postage prepaid, and addressed to the parties at the
addresses of the parties set forth at the end of this Agreement or such other
address as a party may request by notifying the other in writing.

Any notice to the Escrow Holder shall be sent to the Company’s address with a
copy to the other party hereto.

The rights of the Company under this Agreement shall be transferable to any one
or more persons or entities, and all covenants and agreements hereunder shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The rights and obligations of the Purchaser under this Agreement may
only be assigned with the prior written consent of the Company.

Either party’s failure to enforce any provision of this Agreement shall not in
any way be construed as a waiver of any such provision, nor prevent that party
from thereafter enforcing any other provision of this Agreement. The rights
granted both parties hereunder are cumulative and shall not constitute a waiver
of either party’s right to assert any other legal remedy available to it.

The Purchaser agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.

PURCHASER ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO SECTION
4 HEREOF IS EARNED ONLY BY CONTINUING SERVICE AS A SERVICE PROVIDER AT THE WILL
OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED OR PURCHASING SHARES
HEREUNDER). PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS



--------------------------------------------------------------------------------

CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH PURCHASER’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE PURCHASER’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

By Purchaser’s signature below, Purchaser represents that he or she is familiar
with the terms and provisions of the Plan, and hereby accepts this Agreement
subject to all of the terms and provisions thereof. Purchaser has reviewed the
Plan and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of this Agreement. Purchaser agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions arising under the Plan or this Agreement. Purchaser further agrees to
notify the Company upon any change in the residence indicated in the Notice of
Grant.

 

DATED:                                          PURCHASER:     PALM, INC.       
   Signature     By:         Print Name     Title



--------------------------------------------------------------------------------

EXHIBIT A-2

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED I,                         , hereby sell, assign and transfer
unto Palm, Inc.                                  (                    ) shares
of the Common Stock of Palm, Inc., standing in my name of the books of said
corporation represented by Grant No.              herewith and do hereby
irrevocably constitute and appoint                          to transfer the said
stock on the books of the within named corporation with full power of
substitution in the premises.

This Stock Assignment may be used only in accordance with the Restricted Stock
Purchase Agreement (the “Agreement”) between Palm, Inc. and the undersigned
dated                         .

Dated:                     ,             

Signature:                                

INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise the
Repurchase Option, as set forth in the Agreement, without requiring additional
signatures on the part of the Purchaser.



--------------------------------------------------------------------------------

EXHIBIT A-3

JOINT ESCROW INSTRUCTIONS

[DATE]

[NAME], Corporate Secretary

Palm, Inc.

As Escrow Agent for both Palm, Inc., a Delaware corporation (the “Company”), and
the undersigned purchaser of stock of the Company (the “Purchaser”), you are
hereby authorized and directed to hold the documents delivered to you pursuant
to the terms of that certain Restricted Stock Purchase Agreement (“Agreement”)
between the Company and the undersigned, in accordance with the following
instructions:

1. In the event the Company and/or any assignee of the Company (referred to
collectively as the “Company”) exercises the Company’s Repurchase Option set
forth in the Agreement, the Company shall give to Purchaser and you a written
notice specifying the number of shares of stock to be purchased, the purchase
price, and the time for a closing hereunder at the principal office of the
Company. Purchaser and the Company hereby irrevocably authorize and direct you
to close the transaction contemplated by such notice in accordance with the
terms of said notice.

2. At the closing, you are directed (a) to date the stock assignments necessary
for the transfer in question, (b) to fill in the number of shares being
transferred, and (c) to deliver same, together with the certificate evidencing
the shares of stock to be transferred, to the Company or its assignee, against
the simultaneous delivery to you of the purchase price (by cash, a check, or
some combination thereof) for the number of shares of stock being purchased
pursuant to the exercise of the Company’s Repurchase Option.

3. Purchaser irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement.
Purchaser does hereby irrevocably constitute and appoint you as Purchaser’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of,
the securities. Subject to the provisions of this paragraph 3, Purchaser shall
exercise all rights and privileges of a shareholder of the Company while the
stock is held by you.

4. Upon written request of the Purchaser, but no more than once per calendar
year, unless the Company’s Repurchase Option has been exercised, you shall
deliver to Purchaser a certificate or certificates representing so many shares
of stock as are not then subject to the Company’s Repurchase Option. Within 90
days after Purchaser ceases to be a Service Provider, you shall deliver to
Purchaser a certificate or certificates representing the aggregate number of
shares held or issued pursuant to the Agreement and not purchased by the Company
or its assignees pursuant to exercise of the Company’s Repurchase Option.



--------------------------------------------------------------------------------

5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Purchaser,
you shall deliver all of the same to Purchaser and shall be discharged of all
further obligations hereunder.

6. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Purchaser while acting in good faith,
and any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.

8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree, you shall not be liable to
any of the parties hereto or to any other person, firm or corporation by reason
of such compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

10. You shall not be liable for the outlawing of any rights under the statute of
limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.

11. You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder, may rely upon the advice of such counsel, and may pay such counsel
reasonable compensation therefore.

12. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be an officer or agent of the Company or if you shall resign by written
notice to each party. In the event of any such termination, the Company shall
appoint a successor Escrow Agent.

13. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.



--------------------------------------------------------------------------------

15. Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States Post Office, by registered or certified mail with postage and fees
prepaid, addressed to each of the other parties thereunto entitled at the
following addresses or at such other addresses as a party may designate by ten
days’ advance written notice to each of the other parties hereto.

 

COMPANY:

   Palm, Inc.    950 W. Maude Ave.    M/S: 14L01    Sunnyvale, CA 94085

PURCHASER:

   [NAME]    [ADDRESS]

ESCROW AGENT:

   Corporate Secretary    Palm, Inc.

16. By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.

17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

18. These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the internal substantive laws, but not the choice
of law rules, of California.



--------------------------------------------------------------------------------

Very truly yours, PALM, INC.   By:     Title   PURCHASER:   Signature    
Print Name  

 

ESCROW AGENT:    Corporate Secretary



--------------------------------------------------------------------------------

EXHIBIT A-4

CONSENT OF SPOUSE

I,                                         , spouse of
                            , have read and approve the foregoing Restricted
Stock Purchase Agreement (the “Agreement”). In consideration of the Company’s
grant to my spouse of the right to purchase shares of Palm, Inc., as set forth
in the Agreement, I hereby appoint my spouse as my attorney-in-fact in respect
to the exercise of any rights under the Agreement and agree to be bound by the
provisions of the Agreement insofar as I may have any rights in said Agreement
or any shares issued pursuant thereto under the community property laws or
similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Agreement.

Dated:                             ,             

 

   Signature of Spouse